DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 03/11/2022.
Claims 1, 9, and 17 are amended.
Claim 19 is cancelled.
Claim 21 is new.
Claims 1-18, and 20-21 are pending in the application. 

Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Regarding claims 1, 9 and 17, the claims 1 and 17 recite “updating the status of a subset of rows of the first hidden column, corresponding to the set of rows, to a first status indicating that the batch of values were provided to the client to perform the re-encryption”; and claim 9 recites “update the status of a subset of rows of the first hidden column, corresponding to the set of rows, to a first status indicating that the batch of values were provided to the client to perform the re-encryption”.  The limitation “a first status indicating that the batch of values were provided to the client to perform the re-encryption” is not disclosed by the instant specification.  Para. 23 of the instant application discloses “[0023] DMP 102 may lock the data values D1-D3 for rows R1-R3 of Col 2 as included in original batch 112, and transmit original batch 112 to client 104A”. Para. 25 of the instant specification discloses “DMP 102 may update the value or status of each of the rows included in batch 112 from NULL to FALSE, or may leave the values as NULL. Upon receiving batch 112, client 104 may perform the client-side encryption (or other maintenance) process”.  The instant specification does not disclose what the status of “NULL or FALSE” means as recited in the claim.  Furthermore, the instant specification indicating the transmitting of batched rows to client 104A, but it does not indicate that change the status to FALSE or leave it as NULL when rows are received by the client.  The instant specification does not indicate the FALSE status value to indicate the rows were provided to the client, it was only recited to change the status after the disclosure of transmitting the rows.  Transmitting is not the same as provided, since the client does not necessarily receive the rows yet.  Furthermore, para. 25 of the instant specification discloses after the change of the status disclosure “Upon receiving batch 112, client 104 may perform the client-side encryption (or other maintenance) process”.  It is unclear to a person of ordinary skill in the art to read the instant specification to know if the rows data has been received or not by the client at the time the status is changed, and what the status change is for. Para. 30 of the instant specification discloses “If, during the processing of a subsequent batch 112 of values, a previously processed value (e.g., D1-D3) is modified (e.g., updated or deleted), the status of H2 may be reset from TRUE to FALSE. If any new rows are added, their H2 status values may be set to NULL or FALSE.”  As a result, the status value of FALSE appears to indicate new rows are added.  This is further disclosed in para. 31, “These NULL/FALSE status values may indicate rows that were modified or added during the processing of the maintenance operation. These rows may then be transmitted to client 104 in one or more subsequent batches 112, and when the encrypted batches 114 are received and the values stored in H1, the status information may be updated to TRUE”. See also instant specification para. 39 for similar disclosure. As a result, the instant specification does not comply with the written description requirement because the recited limitation was not sufficiently disclosed by the instant specification.	The dependent claims 2-8, 21 are rejected for the same reason as that of the independent claim 1 because they do not remedy the deficiency of claim 1. 	The dependent claims 10-16 are rejected for the same reason as that of the independent claim 9 because they do not remedy the deficiency of claim 9. 	The dependent claims 18 and 20 are rejected for the same reason as that of the independent claim 17 because they do not remedy the deficiency of claim 17.		For the purpose of prior art examination, the limitation is interpreted as best understood.

	Appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 9 and 17, the claims 1 and 17 recite “updating the status of a subset of rows of the first hidden column, corresponding to the set of rows, to a first status indicating that the batch of values were provided to the client to perform the re-encryption”; and claim 9 recites “update the status of a subset of rows of the first hidden column, corresponding to the set of rows, to a first status indicating that the batch of values were provided to the client to perform the re-encryption”.  The limitation “a first status indicating that the batch of values were provided to the client to perform the re-encryption” is not disclosed by the instant specification.  Para. 23 of the instant application discloses “[0023] DMP 102 may lock the data values D1-D3 for rows R1-R3 of Col 2 as included in original batch 112, and transmit original batch 112 to client 104A”. Para. 25 of the instant specification discloses “DMP 102 may update the value or status of each of the rows included in batch 112 from NULL to FALSE, or may leave the values as NULL. Upon receiving batch 112, client 104 may perform the client-side encryption (or other maintenance) process”.  The instant specification does not disclose what the status of “NULL or FALSE” means as recited in the claim.  Furthermore, the instant specification indicating the transmitting of batched rows to client 104A, but it does not indicate that change the status to FALSE or leave it as NULL when rows are received by the client.  The instant specification does not indicate the FALSE status value to indicate the rows were provided to the client, it was only recited to change the status after the disclosure of transmitting the rows.  Transmitting is not the same as provided, since the client does not necessarily receive the rows yet.  Furthermore, para. 25 of the instant specification discloses after the change of the status disclosure “Upon receiving batch 112, client 104 may perform the client-side encryption (or other maintenance) process”.  It is unclear to a person of ordinary skill in the art to read the instant specification to know if the rows data has been received or not by the client at the time the status is changed, and what the status change is for. Para. 30 of the instant specification discloses “If, during the processing of a subsequent batch 112 of values, a previously processed value (e.g., D1-D3) is modified (e.g., updated or deleted), the status of H2 may be reset from TRUE to FALSE. If any new rows are added, their H2 status values may be set to NULL or FALSE.”  As a result, the status value of FALSE appears to indicate new rows are added.  This is further disclosed in para. 31, “These NULL/FALSE status values may indicate rows that were modified or added during the processing of the maintenance operation. These rows may then be transmitted to client 104 in one or more subsequent batches 112, and when the encrypted batches 114 are received and the values stored in H1, the status information may be updated to TRUE”. See also instant specification para. 39 for similar disclosure. The use of NULL/FALSE as one type of value, and TRUE as another type further render the disclosure indefinite because 2 different values cannot clearly represent 3 different states (data not yet processed/need to be processed, data transmitting/transmitted, and data processed).  The instant specification and the claim limitation do not appear to clearly recite the purpose of the first status as claimed. It is not clear to a person of ordinary skill in the art in light of the instant specification to know what the first status indicates. As a result, the indication of the status is not clearly disclosed in the instant specification as the recited limitation.	The dependent claims 2-8, 21 are rejected for the same reason as that of the independent claim 1 because they do not remedy the deficiency of claim 1. 	The dependent claims 10-16 are rejected for the same reason as that of the independent claim 9 because they do not remedy the deficiency of claim 9. 	The dependent claims 18 and 20 are rejected for the same reason as that of the independent claim 17 because they do not remedy the deficiency of claim 17.		For the purpose of prior art examination, the limitation is interpreted as best understood.

	Appropriate corrections are required.

Response to Applicant’s Arguments
The Applicant’s arguments in the Remarks filed on 03/11/2022 regarding 35 U.S.C. § 103 rejections in the office dated 02/04/2022 against claims 1, 4-6, 8-9, 12-14, 16-17 and 20 as being unpatentable over U.S. Publication 2007/0079119 A1 to Mattsson et al. in view of U.S. Publication 2008/0033960 A1 to Banks et al. and further in view of SalarianEngineer et al. (NPL U: "Setting flag in original table to processed after copying data", dated 09/05/2013, downloaded from the Internet, URL: https://stackoverflow.com/questions/18645109/sgl-server-setting-flag-in-original-table-to-processed-after-copying-data, hereinafter Salarian) starting near the bottom of page 1 of the Remarks that the cited art does not teach or suggest at least “providing the batch of values stored in a corresponding set of rows from the plurality of rows to a client to perform the re-encryption responsive to the request to re-encrypt the column of the table; updating the status of a subset of rows of the first hidden column, corresponding to the set of rows, to a first status indicating that the batch of values were provided to the client to perform the re-encryption;  receiving encrypted values corresponding to the batch of values; storing the encrypted values received from the client in the second hidden column; updating the status of the subset of rows of the first hidden column to a second status that indicates in which rows of the second hidden column the received encrypted values have been stored.” of the claim language, nor does the Office Action ("OA") rely on the art to do so.  The Applicant’s arguments are fully considered.  However, the Examiner respectfully disagree because the arguments are not persuasive.  Specifically,
	Applicant argues that “this general description of maintaining which rows have been "processed" does not teach or suggest the claim language in which two different statuses are maintained in the first hidden column: a first status indicating which values were provided to the client to perform re-encryption, and a second status to indicate for which rows re-encrypted values were received. This feature is not inherent in Mattsson either, because "processed" could mean that the index indicates only which rows have completed processing, such that there would be no need for a first or intermediary status indicating which values were provided to a client for re-encryption.”
	The Applicant’s arguments are fully considered.  However, the Examiner respectfully agrees that although the combination Mattsson in view of Banks and Salarian teaches the status column and the updating of the status for a set of rows when the re-encryptions of the rows are completed, the combination does not explicitly disclose setting the rows statuses to “intermediary status”.  Necessitated by the amendment, a new reference Convery et al. (US 20170097847 A1, hereinafter Convery) is used in combination with Mattsson in view of Salarian and Banks teaches the disputed limitation.	The Examiner holds that the combination of Convery and Mattsson in view of Salarian and Banks teaches the amended limitation “updating the status of a subset of rows of the first hidden column, corresponding to the set of rows, to a first status indicating that the batch of values were provided to the client to perform the re-encryption” for the following reasons. Mattsson in view of Salarian and Banks teaches the status column (Mattsson ¶11, Salarian page 1, Processed), hidden column (Banks ¶99-¶101), and the updating of subset of rows of the first hidden column (Mattsson ¶11, ¶45; Salarian page 1, Insert … Processed, 0 and set Processed = 1; Banks ¶99-¶101).  Convery teaches the marking of statues of a subset of jobs to assigned when participant is assigned a job (Convery ¶5, ¶66).
	As a result, the combination of Convery and Mattsson in view of Salarian and Banks teaches the disputed limitations of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 12-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson et al. (US 20070079119 A1 hereinafter Mattsson) in view of Banks et al. (US 20080033960 A1, hereinafter Banks) and further in view of SalarianEngineer et al. (NPL U: “Setting flag in original table to processed after copying data”, dated 09/05/2013, downloaded from the Internet, URL: https://stackoverflow.com/questions/18645109/sql-server-setting-flag-in-original-table-to-processed-after-copying-data, hereinafter Salarian) and Convery et al. (US 20170097847 A1, hereinafter Convery).	Regarding claim 1, Mattsson teaches a computer-implemented method comprising:	re-encrypt a column of a table, the column comprising a plurality of rows (¶8, re-encrypting data of a column of the one or more base columns; inserting the re-encrypted data into the maintenance column; dropping the base column from which the data was re-encrypted; and renaming the maintenance column with the name of the deleted base column; ¶11, storing indexes for one or more rows to indicate which rows have been updated; see also ¶27, ¶46);	creating both a first column (Mattsson ¶11, method further comprises storing indexes for one or more rows to indicate which rows have been updated. In a further embodiment, the one or more indexes are stored in a separate table) and a second column (Mattsson [0008], adding a maintenance column to a base table, wherein the base table contains data to be encrypted in one or more base columns), wherein the second column include a same number of rows as the column of the table (Mattsson [0027] , directed to methods of encrypting all or a portion of a data at rest system with a new encryption key, examples of such systems include relational databases; [Examiner remark: in relational database, a newly added column has the same number of rows as existing columns of the containing table]), wherein the first column stores a status (Mattsson ¶11, method further comprises storing indexes for one or more rows to indicate which rows have been updated);	selecting a batch of values across a subset of the rows of the column of the table (¶14, the base column is replicated to the rotation server in batches; ¶58, replication may occur in batches; ¶17, replicating at least one record from the base column to a rotation server; see also ¶27 and ¶46);	providing the batch of values stored in a corresponding set of rows from the plurality of rows to a client to perform the re-encryption  ([Examiner remark: the crossed over text is taught by Banks below]; ¶12, the base table contains data to be encrypted in a base column, replicating at least one record from the base column to a rotation server; re-encrypting at least one of the at least one record; (¶14, the base column is replicated to the rotation server in batches; ¶17, replicating at least one record from the base column to a rotation server; ¶27, encrypting all or a portion of a data at rest system with a new encryption key; ¶45, re-encryption of a database column involves iterating through every row (record) of the database; ¶56, The rotation server 442 may be designated solely for key rotation, the rotation server 442 may be a database server or any type of server capable of re-encryption; ¶58, replication may occur in batches, the rotation server 42 performs re-encryption with a new key; [Examiner remark: the rotation server corresponds to the client]);	receiving encrypted values corresponding to the batch of values (¶12, re-encrypting at least one of the at least one record; inserting the at least one re-encrypted record into the maintenance column; ¶57, the base column 446 is replicated in the rotation server 442 shown as column 448; ¶58, at least one record from a base column is replicated on the rotation server, replication may occur in batches);	storing the encrypted values received from the client in the second hidden column ([Examiner remark: the crossed over text is taught by Banks below]; ¶12, inserting the at least one re-encrypted record into the maintenance column; adding a maintenance column to a base table; ¶58, the rotation server 42 performs re-encryption with a new key, the at least one record, now a re-encrypted column 452, is then replicated to the maintenance column 454 of the base table on the production server);	updating the status of the subset of rows of the first  ([Examiner remark: the crossed over text is taught by Banks below]; ¶11, storing an index of the last row processed. In another embodiment, the method further comprises storing indexes for one or more rows to indicate which rows have been updated; ¶45, an index of the last row processed is maintained);	repeating the providing, receiving, storing the encrypted values, and updating the status until the status of each of the rows of the  ([Examiner remark: the crossed over text is taught by Banks below]; ¶45, re-encryption of a database column involves iterating through every row (record) of the database, iterating through a column may require minutes or hours, that an index of the last row processed is maintained. This improves performance by reducing the need to read the database from the beginning if the re-encryption process is interrupted; [0046] a record or row indicator index is maintained to indicate which records or rows have been processed; ¶58, replication may occur in batches);	replacing the column of the table with the second  ([Examiner remark: the crossed over text is taught by Banks below]; ¶8, dropping the base column, renaming the maintenance column with the name of the deleted base column; ¶12, deleting the base column from which the data was re-encrypted; and renaming the maintenance column with the name of the deleted base column), wherein after the replacing, the encrypted values of the  (¶12, renaming the maintenance column with the name of the deleted base column) and the values of the particular column are no longer accessible (¶12, deleting the base column).	Mattsson further teaches storing updated encrypted values in the second column, wherein the updated encrypted values correspond to each of one or more values from one or more rows of the column of the table that were updated after a corresponding status of the one or more rows was updated; and ([Examiner remark: the crossed over text is taught by Banks below]; Mattsson ¶48, create trigger view1_ins instead of insert on view1 begin pty.ins_encrypt_varchar2 protegrity.ins_rec_view2; Mattsson ¶49, as a result, the trigger is fired when INSERT commands are executed for view1 that calls stored procedure ins_rec_view2; Mattsson U.S. patent application Ser. No. 09/712,926, page 5 rows 1-5, directing action of commands intended for said base area to said maintenance area; copying all records from said base area to said corresponding area; and emptying said base area; Mattsson U.S. patent application Ser. No. 09/712,926, page 6 rows 15-27 to page 7 rows 1-2, In another step S2 a trigger is added. The object of the trigger is to direct all commands aimed at the base column to the maintenance column, i.e. a synchronization function. Thus, when a user for example sends a update command for the base column, this command is directed to the maintenance column. In order to overcome problems during copying and activation of the trigger, the trigger could be built up from several steps. For instance, it could first synchronize the base and-the maintenance column, then when the contents are identical, stop updating the base column at the same time let the maintenance column take over the actions taken on the base column. Preferably the copying of the records from the base column is performed simultaneously with the addition of the trigger. [Examiner remark: the trigger encrypts and inserts data into view2 instead of view 1 where there is an insert on view 1; Mattsson already teaches the updating of the status of rows that were updated]).	It is obvious to a person of ordinary skill in the art before the effective filing date to combine the teaching of Mattsson in ¶48 and Mattsson provisional application 09712926 with the current teaching of Mattsson to use triggers to monitor insertion or update on the base column and encrypt and insert into the maintenance column to result in the aforementioned limitations of the claimed invention.	One of ordinary skilled would be motivated to do so to keep the encrypted column data up to date and prevent any data lost.	Although Mattsson teaches the first column storing status information (see discussion above), Mattsson does not explicitly disclose the following limitations that Salarian teaches:	wherein the first column include[s] a same number of rows as the column of the table (Salarian page 1, 
    PNG
    media_image1.png
    202
    463
    media_image1.png
    Greyscale
; [Examiner remark: the “Processed” column has the same number of rows as other columns since this is a relational table in SQL Server]).	It would be obvious to an ordinary skill in the art before the effective filing date to combine the teaching of Salarian which teaches using a flag column to keep track of processed status of rows for copying processing operations that are performed several times that has a same number of rows as that of the copied rows, into the teaching of Mattsson to result in the aforementioned limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Salarian’s teaching would help providing an alternative solution to a problem that Mattsson discloses in Mattsson U.S. patent application Ser. No. 09/712,926 (see Mattsson U.S. patent application Ser. No. 09/712,926, page 6, lines 15-27) and the use of different table to store the indexes disclosed by Mattsson (Mattsson ¶11).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, copying one database column to another column and keeping the data in sync. This close relation between both of the references highly suggests an expectation of success when combined.	Although Mattsson in view of Salarian teaches the first and second columns, Mattsson in view of Salarian does not explicitly disclose the re-encryption operation is in response to a request and the maintenance column and the status column are hidden columns.	On the other hand, Banks teaches a request to encrypt values of a particular column (Banks ¶99, performs encryption at the column level instead of the row or page level, thereby minimizing the performance overhead of encryption, customers simply need to mark the desired column as encrypted and create a key to be used for encryption); 	hidden column (Banks ¶99, grants decrypt permission to users with a business need to see decrypted data, specify a decrypt default value for the encrypted column so that those users who are not granted decrypt permission on the column receive a default value rather than a permissions error when they execute queries that select data from the encrypted column; see also Banks ¶100 and ¶101; [Examiner remark: this is consistent with the instant para. 21 regarding hidden column, where permissions are used to allow a particular user to access a column and not allowing another user from accessing the column when the another user does not have the need to access the column]).	It would be obvious to an ordinary skill in the art before the effective filing date to combine the teaching of Banks which teaches customers requesting to encrypt a column and use permission to limit access to an encrypted column and the status column into the teaching of Mattsson in view of Salarian to result in the limitations receiving a request to re-encrypt a column of a table, the column comprising a plurality of rows; and creating both a first hidden column and a second hidden column responsive to the request.	One of ordinary skilled would be motivated to do so as incorporating Banks’ teaching would help improve the privacy and security of the database system and to enhance usability of the system to only allow users with a business needs to see respective application data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, encrypting database columns. This close relation between both of the references highly suggests an expectation of success when combined.	Although the combination of Mattsson in view of Salarian and Banks teaches re-encryption of rows, providing values to client to re-encrypt and updating the status of rows as they are processed in batches, the combination does not explicitly disclose:	updating the status of a subset of rows of the first hidden column, corresponding to the set of rows, to a first status indicating that the batch of values were provided to the client to perform the re-encryption;	On the other hand, Convery teaches updating the status of a subset of jobs, corresponding to the set of jobs, to a first status indicating that the batch of jobs were provided to the client to perform the jobs (Convery [0023] A set of one or more participants 141-143 may be provided capable of fulfilling jobs presented by job server 120; [0025] The participants 141-143 may poll 103 job server 120 for jobs to process; [0032] The job server may receive 205 regular polls from participants looking for a job to complete and makes this information available to the participants. The job server may receive 206 a message from a participant with a job identifier indicating that the job has been assigned to the participant. The job server may mark the job as assigned; see also ¶5, ¶66). 	It would be obvious to an ordinary skill in the art before the effective filing date to combine the teaching of Convery which teaches marking assigned jobs statuses as assigned into the teaching of Mattsson in view of Salarian and Banks who teaches the status of processing rows to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Convery’ teaching would help improve system flexibility, scalability and performance (Convery ¶21, ¶32, ¶91).  In addition, both of the references teach features that are directed to analogous art, such as, batching processing of plural of items and keeping track of processing status. This close relation between both of the references highly suggests an expectation of success when combined.	Regarding claim 4, Mattsson in view of Salarian, Banks and Convery teaches the method of claim 1, wherein the storing the updated encrypted values (Mattsson ¶48, create trigger view1_ins instead of insert on view1 begin pty.ins_encrypt_varchar2 protegrity.ins_rec_view2; Mattsson ¶49, as a result, the trigger is fired when INSERT commands are executed for view1 that calls stored procedure ins_rec_view2; see also Mattsson ¶12).		Although Mattsson teaches the method of claim 1, wherein the storing the  encrypted values (see above discussion), determining which of the rows indicate a status that an encrypted value for the  ([Examiner remark: the hidden column is taught by Banks, see discussion above]; Mattsson ¶12, inserting the at least one re-encrypted record into the maintenance column, Mattsson ¶11, storing an index of the last row processed. In another embodiment, the method further comprises storing indexes for one or more rows to indicate which rows have been updated; ¶45, an index of the last row processed is maintained; ¶45, re-encryption of a database column involves iterating through every row; ¶58, replication may occur in batches), providing a second batch of values corresponding to the determined rows (Mattsson ¶58, replication may occur in batches), and receiving the  encrypted values for the second batch of values (Mattsson ¶12, inserting the at least one re-encrypted record into the maintenance column; see also Mattsson ¶48), Mattsson does not clearly teach:		the storing the updated encrypted values comprises:			determining which of the rows indicate a status that an encrypted value for the hidden column has not been received;			providing a second batch of values corresponding to the determined rows; and			receiving the updated encrypted values for the second batch of values.		On the other hand, Salarian teaches:		the storing the updated values (Salarian page 1, take the data from that table, and insert it into other, the next time the query is run) comprises:		determining which of the rows indicate a status that a value for the column has not been received (Salarian page 1, INSERT INTO @smallTable (productName, productId) SELECT productName, productId FROM @largeTable WHERE Processed = 0; Salarian page 1, take the data from that table, and insert it into other, the next time the query is run);		providing a second batch of values corresponding to the determined rows (Salarian page 1, INSERT INTO @smallTable (productName, productId) SELECT productName, productId FROM @largeTable WHERE Processed = 0; Salarian page 1, take the data from that table, and insert it into other, the next time the query is run); and		receiving the updated values for the second batch of values (Salarian page 1, INSERT INTO @smallTable (productName, productId) SELECT productName, productId FROM @largeTable WHERE Processed = 0; Salarian page 1, take the data from that table, and insert it into other, the next time the query is run).		The same rationale and motivation to modify Mattsson in view of Salarian, Banks and Convery, as applied in claim 1 above, apply here.	Regarding claim 5, Mattsson in view of Salarian, Banks and Convery teaches the method of claim 4 (see discussion above).	Mattsson in view of Salarian does not explicitly disclose wherein the status that the encrypted value for the hidden column has not been received indicates that a value of the particular column was updated.	On the other hand, Banks teaches the hidden column (Banks ¶99-¶101, see discussion above).	The same rationale and motivation to modify Mattsson in view of Salarian, as applied in claim 1 above, applies here.	Although the combination of Mattsson in view of Salarian, Banks and Convery teaches the encryption of column and hidden column, the combination does not explicitly disclose:	wherein the status that the encrypted value for the hidden column has not been received indicates that a value of the particular column was updated.	On the other hand, Salarian teaches the status that the value for the column has not been received indicates that a value of the particular column was updated (Salarian page 1, setting flag in original table to processed after copying data, INSERT INTO @largeTable (productName, productId, quantity, someVar, Processed) VALUES ('Apple', 1, 50, 34, 0), mark a column in the large table ("Processed") to true, next time the query is run; [Examiner remark: Salarian teaches that each insert statement would set the processed flag to 0.  It would be obvious to an ordinary skill in the art to apply the teaching for UPDATE statement since they’re merely a simple replacement of a command, and one of ordinary skill in the art would at once envisage of the update command since both insert and update commands are very frequently used in database DML operation]).	The same rationale and motivation to modify Mattsson, as applied in claim 1 above, apply here.	Regarding claim 6, Mattsson in view of Salarian, Banks and Convery teaches the method of claim 4 (see discussion above).	Mattsson does not explicitly disclose wherein the status that the encrypted value for the hidden column has not been received indicates that a new value for a new row of the particular column was added.	On the other hand, Banks teaches the hidden column (Banks ¶99-¶101, see discussion above).	The same rationale and motivation to modify Mattsson in view of Salarian, as applied in claim 1 above, applies here.	Although the combination of Mattsson in view of Salarian, Banks and Convery teaches the encryption of column and hidden column, the combination does not explicitly disclose:	wherein the status that the encrypted value for the hidden column has not been received indicates that a new value for a new row of the particular column was added.	On the other hand, Salarian teaches the status that the value for the column has not been received indicates that a new value for a new row of the particular column was added (Salarian page 1, setting flag in original table to processed after copying data, INSERT INTO @largeTable (productName, productId, quantity, someVar, Processed) VALUES ('Apple', 1, 50, 34, 0), mark a column in the large table ("Processed") to true, next time the query is run).	The same rationale and motivation to modify Mattsson, as applied in claim 1 above, apply here.	Regarding claim 8, Mattsson in view of Salarian, Banks and Convery teaches the method of claim 1, wherein the replacing comprises (Mattsson ¶12, deleting the base column , renaming the maintenance column):		renaming the hidden column with a name of the particular column (Mattsson ¶12, renaming the maintenance column with the name of the deleted base column);		activating the hidden column (Mattsson ¶12, deleting the base column from which the data was re-encrypted; and renaming the maintenance column with the name of the deleted base column); and		deactivating the particular column (Mattsson ¶12, deleting the base column from which the data was re-encrypted).	Regarding claims 9 and 17, the claims recites essentially the same limitations as that of claim 1.  The claims are rejected for the same reasons as that of claims 1. 	Regarding claims 12 and 20, the claims recites essentially the same limitations as that of claim 4.  The claims are rejected for the same reasons as that of claims 4.	Regarding claims 13-14 and 16, the claims recite essentially the same limitations as that of claims 5-6 and 8, respectively.  The claims 13-14 and 16 are rejected for the same reasons as that of claims 5-6 and 8, respectively.
Claims 2-3, 7, 10-11, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Salarian, Banks and Convery and further in view of Stackoverflow (NPL V: "ALTER TABLE without locking the table", 06/18/2016, downloaded from the Internet, URL: https://stackoverflow.com/questions/463677/alter-table-without-locking-the-table, pages 1-11, hereinafter Stackoverflow).	Regarding claim 2, Mattsson in view of Salarian, Banks and Convery teaches the method of claim 1 (see discussion above).	Mattsson in view of Salarian, Banks and Convery does not explicitly disclose wherein the providing comprises locking the rows of the column corresponding to the batch of values, wherein a remainder of the database remains accessible.	On the other hand, Stackoverflow teaches wherein the providing comprises locking the rows of the column corresponding to the batch of values (Stackoverflow, bottom of page 1 to top of page 2, you can then copy the contents of the old table over a chunk at a time. Whilst always being cautious of any INSERT/UPDATE/DELETE on the source table, Field Locks would be much harder than Row locks; middle page 3, MySQL offers a solution, the table can be modified concurrently while the ALTER TABLE is in progress, adjust the balance between performance and concurrency during the DDL operation, allow queries but not DML (LOCK=SHARED clause)), wherein a wherein a remainder of the database remains accessible (Stackoverflow, bottom of page 1 to top of page 2, you can then copy the contents of the old table over a chunk at a time. Whilst always being cautious of any INSERT/UPDATE/DELETE on the source table, Field Locks would be much harder than Row locks; middle page 3, MySQL offers a solution, the table can be modified concurrently while the ALTER TABLE is in progress, adjust the balance between performance and concurrency during the DDL operation, allow queries but not DML (LOCK=SHARED clause)).	It would be obvious to an ordinary skill in the art before the effective filing date to combine the teaching of Stackoverflow which teaches to create a column and copying data over in a chunk at a time and to lock rows in the Alter table operation into the teaching of Mattsson in view of Salarian, Banks and Convery to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Stackoverflow’s teaching would help improve performance while balance concurrency during DDL operation.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, modifying a table column by creating a new column and copying data over in batches. This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 3, Mattsson in view of Salarian, Banks, Convery and Stackoverflow teaches the method of claim 2, wherein the storing the encrypted values comprises (Mattsson ¶12 inserting the at least one re-encrypted record into the maintenance column; Stackoverflow, bottom of page 1 to top of page 2, you can then copy the contents of the old table over a chunk at a time):		unlocking the locked rows (Stackoverflow, bottom of page 1 to top of page 2, you can then copy the contents of the old table over a chunk at a time. Whilst always being cautious of any INSERT/UPDATE/DELETE on the source table, Field Locks would be much harder than Row locks; middle page 3, MySQL offers a solution, the table can be modified concurrently while the ALTER TABLE is in progress, adjust the balance between performance and concurrency during the DDL operation, allow queries but not DML (LOCK=SHARED clause); [Examiner remark: the LOCK=SHARED being done on row locks on the chunk of rows meaning after each chunk is finished read/write, the rows are unlocked; for further info, see Google for “MySQL LOCK SHARED”]).
	Regarding claim 7, Mattsson in view of Salarian, Banks and Convery teaches the method of claim 4 (see discussion above).	The combination Mattsson in view of Salarian, Banks and Convery does not explicit disclose wherein the determining which of the rows comprises:		locking the database during the determining, the providing the second batch, the receiving, and the storing updated encrypted values.	On the other hand, Stackoverflow teaches wherein the determining which of the rows comprises (Stackoverflow page 1, copy the contents of the old table over a chunk at a time; [Examiner remark: to copy in chunk, the rows for the chunk to be copied are determined]):		locking the database during the determining, the providing the second batch, the receiving, and the storing updated encrypted values (Stackoverflow middle page 3, MySQL offers a solution Online DDL, A feature that improves the performance, concurrency, and availability of InnoDB tables during DDL, lets you adjust the balance between performance and concurrency during the DDL operation, by choosing whether to block access to the table entirely (LOCK=EXCLUSIVE clause)).	It would be obvious to an ordinary skill in the art before the effective filing date to combine the teaching of Stackoverflow which teaches an Online DLL solution that allow an entire table to be locked during the online DDL operation into the teaching of Mattsson in view of Salarian, Banks and Convery to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Stackoverflow’s teaching would provide options that fit users’ need and help improve performance while balance concurrency during DDL operation.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, modifying a table column by creating a new column and copying data over in batches. This close relation between both of the references highly suggests an expectation of success when combined.		Regarding claims 10-11 and claims 18-19, the claims recite essentially the same limitations as that of claims 2-3, respectively.  The claims 10-11 and claims 18-19 are rejected for the same reasons as that of claims 2-3, respectively. 	Regarding claim 15, the claim recites essentially the same limitations as that of claims 7.  The claim 15 is rejected for the same reasons as that of claim 7. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Salarian, Banks and Convery and further in view of Hinni et al. (US 20120246216 A1, hereinafter Hinni).	Regarding claim 1, Mattsson in view of Salarian, Banks and Convery teaches the method of claim 1 (see discussion above).	The combination of Mattsson in view of Salarian, Banks and Convery teaches the hidden column, the updating of the status column when completed the re-encryption and the re-run of processing (see discussion above). Mattsson teaches the value was modified during the repeating and further processing the modified value before replacing (Mattsson U.S. patent application Ser. No. 09/712,926, page 6 rows 15-27 to page 7 rows 1-2, In another step S2 a trigger is added. The object of the trigger is to direct all commands aimed at the base column to the maintenance column, i.e. a synchronization function. Thus, when a user for example sends a update command for the base column, this command is directed to the maintenance column. In order to overcome problems during copying and activation of the trigger, the trigger could be built up from several steps. For instance, it could first synchronize the base and-the maintenance column, then when the contents are identical, stop updating the base column at the same time let the maintenance column take over the actions taken on the base column).  Mattsson teaches sending values corresponding to the identified one or more rows to the client for re- encryption (Mattsson ¶56, The rotation server 442 may be designated solely for key rotation, the rotation server 442 may be a database server or any type of server capable of re-encryption; ¶58, replication may occur in batches, the rotation server 42 performs re-encryption with a new key).	It is obvious to a person of ordinary skill in the art before the effective filing date to combine the teaching of Mattsson where data is sent in batch to a rotation server and Mattsson provisional application 09712926 that teaches the several steps of synchronizing data from base column to maintenance column until the content are identical before replacing the base column with the maintenance column to result in the limitations: identifying one or more rows for which a value was modified during the repeating; and re-sending values corresponding to the identified one or more rows to the client for re-encryption prior the replacing.	One of ordinary skilled would be motivated to do so to keep the encrypted column data up to date and prevent any data lost.	Although the combination teaches identifying one or more rows for which a value was modified during the repeating, the hidden status column, the updating of the hidden status column, the detecting of changes of row values during processing, the combination does not explicitly disclose:	identifying one or more rows for which a value was modified during the repeating based on the status of the one or more rows in the first hidden column.	On the other hand, Hinni teaches identifying one or more jobs during the repeating based on the status of the one or more jobs (¶22, the selected process handler further (a) analyzing the updated state information for the processing job, (b) based on the analyzed updated state information, determining whether (i) there is a next processing task in the processing flow to be performed or (ii) the processing job has been completed, and (c) in response to a determination that there is a next processing task within the processing flow to be performed, repeating the identifying step to identify a next processing task to be performed). 	It would be obvious to an ordinary skill in the art before the effective filing date to combine the teaching of Hinni which teaches identifying jobs with updated status into the teaching of Mattsson in view of Salarian, Banks and Convery to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Hinni’s teaching would help providing an alternative method to the method Mattsson teaches for re-encrypting updated row data.  In addition, both of the references (Convery and Hinni) teach features that are directed to analogous art, such as, job processing and keeping track of processing status. This close relation between both of the references highly suggests an expectation of success when combined.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Salarian, Banks and Convery and further in view of Nadimpalli; Venkata Ramana Varma et al. (US 20190332389 A1, hereinafter Nadimpalli).	Regarding claim 1, Mattsson in view of Salarian, Banks and Convery teaches the method of claim 1 (see discussion above).	The combination of Mattsson in view of Salarian, Banks and Convery teaches the hidden column, the updating of the status column when completed the re-encryption and the re-run of processing (see discussion above). Mattsson teaches the value was modified during the repeating and further processing the modified value before replacing (Mattsson U.S. patent application Ser. No. 09/712,926, page 6 rows 15-27 to page 7 rows 1-2, In another step S2 a trigger is added. The object of the trigger is to direct all commands aimed at the base column to the maintenance column, i.e. a synchronization function. Thus, when a user for example sends a update command for the base column, this command is directed to the maintenance column. In order to overcome problems during copying and activation of the trigger, the trigger could be built up from several steps. For instance, it could first synchronize the base and-the maintenance column, then when the contents are identical, stop updating the base column at the same time let the maintenance column take over the actions taken on the base column).  Mattsson teaches sending values corresponding to the identified one or more rows to the client for re- encryption (Mattsson ¶56, The rotation server 442 may be designated solely for key rotation, the rotation server 442 may be a database server or any type of server capable of re-encryption; ¶58, replication may occur in batches, the rotation server 42 performs re-encryption with a new key).	It is obvious to a person of ordinary skill in the art before the effective filing date to combine the teaching of Mattsson where data is sent in batch to a rotation server and Mattsson provisional application 09712926 that teaches the several steps of synchronizing data from base column to maintenance column until the content are identical before replacing the base column with the maintenance column to result in the limitations: identifying one or more rows for which a value was modified during the repeating; and re-sending values corresponding to the identified one or more rows to the client for re-encryption prior the replacing.	One of ordinary skilled would be motivated to do so to keep the encrypted column data up to date and prevent any data lost.	Although the combination teaches identifying one or more rows for which a value was modified during the repeating, the hidden status column, the updating of the hidden status column, the detecting of changes of row values during processing, the combination does not explicitly disclose:	identifying one or more rows for which a value was modified during the repeating based on the status of the one or more rows in the first hidden column.	On the other hand, Nadimpalli teaches determining job data state changed during processing and re-process the job with updated data ([0063] Since the data processing engine 232 performs the data processing based on the state data included in the first job request, and that the state of the user account has been changed before completion of the corresponding tasks, the tasks performed by the data processing engine 232 may not be consistent with the current state of the user account; [0064] Thus, upon receiving the response from the data processing engine, the process 400 may determine (at step 430) whether the state data (the context) of the user account has been changed. If it is determined that the state data has been changed since the job request was transmitted, the process 400 reverts back to the step 420 to transmit another job request to the data processing engine based on the updated state data from the record). 	It would be obvious to an ordinary skill in the art before the effective filing date to combine the teaching of Nadimpalli which teaches the re-processing of job with updated data status into the teaching of Mattsson in view of Salarian, Banks and Convery to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Nadimpalli’s teaching would help improve data consistency and providing an alternative method to the method Mattsson teaches for re-encrypting updated row data.  In addition, both of the references (Convery and Nadimpalli) teach features that are directed to analogous art, such as, job processing and keeping track of processing status. This close relation between both of the references highly suggests an expectation of success when combined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150143112 A1 - allocates space for an additional column, adds the new column to the encrypted search table, sets the state bits for each entry in the column j to 1, which indicates that the entries have been updated and that the server 144 should use the corresponding fresh row key ri to decrypt the updated entries.
US 20100114841 A1 - acquires a shared-read lock or equivalent on each source row so that it cannot be modified by an application. When it has read all of the rows in the data set to be copied, or should it reach a transaction limit on the number of locks that it may hold, writes a marker into the replication stream, commits the transaction, which releases the transaction locks, and sends the data block or blocks to the Consumer. When the marker arrives at the Consumer, the Consumer will insert the one or more data blocks of rows as inserts into the replication stream and then will allow replication from the Collector to continue. It then repeats this process until all rows are loaded.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.H.H/
Examiner, Art Unit 2197

/IZUNNA OKEKE/Primary Examiner, Art Unit 2497